                1    Lisa A. McClane
                     Nevada State Bar No. 10139
                2    Daniel I. Aquino
                     Nevada State Bar No. 12682
                3    JACKSON LEWIS P.C.
                     300 S. Fourth Street, Suite 900
                4    Las Vegas, Nevada 89101
                     Tel: (702) 921-2460
                5    Email: lisa.mcclane@jacksonlewis.com
                     Email: daniel.aquino@jacksonlewis.com
                6
                     Attorneys for Defendant
                7

                8                                 UNITED STATES DISTRICT COURT

                9                                         DISTRICT OF NEVADA

              10     MITCHELL E. HARPER,
                                                                   Case No.: 2:19-cv-02069-GMN-VCF
              11                    Plaintiff,
              12            vs.                                    STIPULATION AND PROPOSED ORDER TO
                                                                   EXTEND TIME TO FILE DEFENDANT’S
              13     NEVADA PROPERTY 1, LLC dba                    REPLY IN SUPPORT OF ITS MOTION TO
                     COSMOPOLITAN OF LAS VEGAS,                    DISMISS PLAINTIFF’S AMENDED
              14                                                   COMPLAINT
                                    Defendants.
              15

              16            IT IS HEREBY STIPULATED by and between the parties, through their respective

              17     counsel, that Defendant Nevada Property 1, LLC dba Cosmopolitan of Las Vegas (“Defendant”)

              18     shall have up to and including Monday, March 30, 2020, in which to file its Reply in Support of

              19     Motion to Dismiss. This stipulation is submitted and based upon the following:

              20            1.     Defendant’s Reply in Support of Motion to Dismiss is currently due on Monday,

              21     March 16, 2020.

              22            2.     The parties have agreed to a two-week extension for Defendant to file its Reply in

              23     Support of Its Motion to Dismiss, up to and including March 30, 2020.

              24            3.     This is the first request for an extension of time for Defendant to file a Reply in

              25     Support of it’s Motion to Dismiss.

              26

              27

              28
JACKSON LEWIS P.C.
    LAS VEGAS
                1             4.       This request is made in good faith and not for the purpose of delay.

                2             Dated this 12th of March, 2020.

                3
                      HKM EMPLOYMENT ATTORNEYS, LLP                       JACKSON LEWIS P.C.
                4

                5     /s/ Jenny L. Foley                                  /s/ Daniel I. Aquino
                      JENNY L. FOLEY, ESQ.                                LISA A. MCCLANE, ESQ.
                6     Nevada Bar No. 9017                                 Nevada Bar No. 10139
                      MARTA D. KURSHUMOVA, ESQ.                           DANIEL I. AQUINO, ESQ.
                7                                                         Nevada Bar No. 12682
                      Nevada Bar No. 14728
                8     1785 East Sahara, Suite 300                         300 S. Fourth Street, Ste. 900
                      Las Vegas, Nevada 89104                             Las Vegas, Nevada 89101
                9
                      Attorneys for Plaintiff                             Attorneys for Defendant
              10

              11

              12                                                    ORDER
              13              IT IS HEREBY ORDERED that the deadline for Defendant to file a Reply in Support

              14     of its Motion to Dismiss is extended to and including Monday, March 30, 2020.

              15              Dated this 16 day of March, 2020.

              16

              17                                                               Gloria M. Navarro, District Judge
                                                                               United States District Court
              18
                     4851-2180-3191, v. 1
              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
JACKSON LEWIS P.C.
    LAS VEGAS                                                            -2-
